218 F.2d 696
Dexter C. DAYTON, Appellant,v.James V. BENNETT, Director, Bureau of Prisons; and Chesley H. Looney, Warden, United States Penitentiary, Leavenworth, Kansas, Appellees.
No. 5020.
United States Court of Appeals, Tenth Circuit.
January 28, 1955.

Dexter C. Dayton, pro se.
Selby S. Soward, Asst. U. S. Atty., Topeka, Kan. (William C. Farmer, U. S. Atty., Wichita, Kan., on the brief), for appellees.
Before PHILLIPS, Chief Judge, BRATTON, Circuit Judge, and VAUGHT, District Judge.
PER CURIAM.


1
This is an appeal from an order dismissing an application for a writ of habeas corpus.


2
The petitioner, Dayton, is confined in the United States Penitentiary at Leavenworth, Kansas. In his application for the writ, he alleged that he was being deprived of his constitutional rights by the respondents in that he had prepared a civil complaint sounding in libel against the Washington Times-Herald, publisher of a newspaper in Washington, D. C., as defendant, and had deposited such complaint with officials of the United States Penitentiary at Leavenworth, Kansas, for mailing to the Clerk of the United States District Court for the District of Columbia, at Washington, D. C., for filing in such court, and that respondents failed to forward such complaint in accordance with his direction.


3
It affirmatively appears that the court was without jurisdiction to grant the relief sought. See Dayton v. Hunter, 10 Cir., 176 F.2d 108.


4
Affirmed.